     Case 4:18-cv-01882 Document 89 Filed on 05/06/20 in TXSD Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

DALIO HOLDINGS I, LLC,                             §
                                                   §
                 Plaintiff                         §
                                                   §
v.                                                 § CIVIL ACTION NO. 4:18-CV-01882
                                                   §
WCW HOUSTON PROPERTIES, LLC,                       §
                                                   §
                 Defendant.                        §

 UNOPPOSED MOTION FOR SUBSTITUTION OF COUNSEL, DESIGNATION
                   OF LEAD COUNSEL AND
   WITHDRAWAL OF CERTAIN COUNSEL FOR DALIO I AND DALIO II

       Plaintiff, Dalio Holdings I, LLC (“Dalio II”) and Cross Defendant Dalio Holdings

II, LLC (“Dalio II”) seek to substitute new counsel for present counsel, Jeff Joyce and

Joyce + McFarland LLP (together, J+M LLP), to designate new lead counsel and to permit

the withdrawal of J+M LLP.

       1. U. Lawrence Boze’ has entered an appearance for Dalio I. Dalio II seeks

permission to substitute Boze’ as counsel for Dalio II. Full contact information for Boze’

is as follows:

                 U. Lawrence Boze’
                 U. Lawrence Boze’ & Associates, P.C.
                 State of Texas Bar No. 02801600
                 Federal ID No. 6174
                 2212 Blodgett
                 Houston, Texas 77004
                 Telephone: (713) 520-0260
                 Facsimile: (713) 520-6194
                 Email Address: Bozelaw@aol.com
     Case 4:18-cv-01882 Document 89 Filed on 05/06/20 in TXSD Page 2 of 3



       2. Dalio I and Dalio II seek to designate Boze’ as lead counsel.

       3. Upon the substitution, present counsel requests they be permitted to withdraw

from any further role in this case.

                                        PRAYER

       WHEREFORE, Dalio I and Dalio II request the court permit the substitution of new

counsel, the designation of lead counsel and the withdrawal of Jeff Joyce and Joyce +

McFarland LLP.

                                                Respectfully submitted,

                                                U. Lawrence Boze’ & Associates, P.C.

                                                By: /s/ U. Lawrence Boze’
                                                U. Lawrence Boze’
                                                State of Texas Bar No. 02801600
                                                Federal ID No. 6174
                                                2212 Blodgett
                                                Houston, Texas 77004
                                                Telephone: (713) 520-0260
                                                Facsimile: (713) 520-6194
                                                Email Address: Bozelaw@aol.com

                                                ATTORNEY FOR PLAINTIFF
                                                DALIO HOLDINGS I, LLC

                                                JOYCE + MCFARLAND

                                                By: /s/ Jeff Joyce
                                                Jeff Joyce
                                                State Bar No. 11035400
                                                Federal ID No. 10762
                                                712 Main Street, Suite 1500
                                                Houston, Texas 77002
                                                Telephone: 713.222.1113
                                                Facsimile: 713.513.5577
                                                jjoyce@jjoyce@jmlawyers.com


                                            2
     Case 4:18-cv-01882 Document 89 Filed on 05/06/20 in TXSD Page 3 of 3




                                                   ATTORNEY FOR PLAINTIFF
                                                   DALIO HOLDINGS I, LLC and
                                                   DALIO HOLDINGS II, LLC




                          CERTIFICATE OF CONFERENCE

I hereby certify that Kevin Powers, counsel for WCW Properties Houston, LLC, has advised that
he is unopposed to this motion on the condition that new counsel not seek a continuance. Counsel
will not seek a continuance.

                                                   /s/ U. Lawrence Boze’
                                                   U. Lawrence Boze’




                              CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served in a manner
prescribed by the Federal Rules of Civil Procedure on May 6, 2020 to:

M. Kevin Powers
Porter & Powers, PLLC
1776 Yorktown, Suite 300
Houston, Texas 77056
(713) 621-0700 (tel)
(713) 621-0709 (fax)
kevin@porterpowers.com

                                                   By: /s/ Jeff Joyce
                                                   Jeff Joyce




                                               3
